Citation Nr: 0639156	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-08 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.  

2.  Entitlement to an initial (compensable) evaluation for 
residuals of a fractured coccyx.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York in which the RO denied service connection 
for degenerative joint disease of the lumbosacral spine.  The 
appellant, who had active service from October 1965 to August 
1968, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  The 
Board remanded the appellant's appeal in October 2000, 
February 2004 and April 2006 for further development.  
Unfortunately, the Board finds that once again a remand is 
necessary in this case. 

In addition to the foregoing, the Board observes that in a 
rating decision dated in February 2004, the appellant was 
granted service connection for residuals of a fractured 
coccyx and assigned a noncompensable evaluation effective 
November 19, 1996.  In a May 2004 statement to the RO, the 
appellant expressed disagreement with the assigned 
evaluation.  As no Statement of the Case has been issued by 
the RO in response to this Notice of Disagreement, the Board 
addresses this claim in the remand below as well. 

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine discloses 
a need for further development prior to final appellate 
review.  

As set forth in the Board's April 2006 decision, this case 
was remanded in February 2004 so that the appellant could be 
afforded a VA orthopedic examination.  Although this 
examination was scheduled several times by the AMC, the 
appellant failed to appear.  After an August 2005 
Supplemental Statement of the Case continued to deny service 
connection for degenerative joint disease of the lumbosacral 
spine, the case was certified back to the Board.  Thereafter, 
the appellant's representative argued that the case was not 
ready for appellate review due to the AMC's failure to comply 
with the Board's remand instructions. See Appellant's 
February 2006 Post-Remand Brief, p. 3.  In setting forth this 
argument, the representative implied that the appellant 
failed to appear because he had not received notice of his 
scheduled VA examinations. 

After reviewing the claims file, the Board determined in 
April 2006 that it was possible that the appellant had not 
received proper notice of his VA examination times and dates.  
Specifically, the Board found that the notice of the 
appellant's first VA examination dated in March 2004 had been 
sent to an old address; and that the appellant may not have 
received timely notice of the examination even if his mail 
had been forwarded.  The second notice letter that the 
appellant was sent in May 2005 contained a typographical 
error in regards to the appellant's street location, so the 
appellant arguably did not receive this notice as well.  
Lastly, a review of the appellant's third VA examination 
notice revealed a subtle difference of a missing "dash" 
between the appellant's actual street address number (67-00) 
and the address number listed on the notice (6700).  The 
Board was uncertain as to whether this missing dash resulted 
in the third notice letter being undeliverable, particularly 
in light of the fact that the letter was not returned as 
undeliverable to the AMC.  However, the Board resolved doubt 
in the appellant's favor as to this issue and remanded the 
case to the AMC once more in order for the appellant to be 
afforded appropriate notice and the opportunity of an 
orthopedic examination.  

The AMC sent a notice letter dated April 27, 2006 to the 
appellant's current address.  This letter informed the 
appellant of the Board's remand instructions and indicated 
that the nearest VA medical facility to the appellant would 
be scheduling a VA examination for him.  The letter did not 
notify the appellant of the time, date or place of the 
upcoming VA examination, but rather stated that the VA 
medical facility would contact the appellant with this 
information.  

It appears that the appellant was then sent a form document 
from the Northport VA Medical Center which indicated that the 
appellant was scheduled for a VA examination at the Northport 
facility on May 3, 2006.  The Board observes that this form 
document is not dated.  In addition, the document does not 
reference the address to which it was sent.  After the 
appellant failed to appear for his scheduled VA examination 
on May 3, 2006, the AMC issued a Supplemental Statement of 
the Case that continued to deny the appellant's claim.  In 
response, the appellant's representative submitted a 
statement in which he asserted that communications with the 
appellant indicated that the appellant was not officially 
notified to report for the May 2006 VA examination; and that 
this lack of notice resulted in the appellant's failure to 
appear.  As such, the representative requested that the 
examination be rescheduled. 

Although the Board is reluctant to remand this case once more 
because of improper examination notice, it finds that it has 
no choice but to do so.  The Board cannot determine from the 
face of the May 2006 VA Medical Center document whether this 
document was sent to the appellant's correct address of 
record.  Although the AMC letter dated in April 2006 
references the appellant's correct address, this address is 
not noted on the appellant's May 2006 examination notice from 
the VA Medical Center.  Considering that the claims file 
contains documents from the VA Medical Center that refer to 
two incorrect addresses related to the appellant, the Board 
cannot be certain that the May 3, 2006 form document was 
properly addressed to the appellant. See March 2004 notice 
letter from the VA Medical Center; VA notes regarding 
requested examination in May 2005.  As such, the claim will 
be remanded once more to afford such notice. 

In addition to the foregoing, the Board observes that the RO 
granted service connection for residuals of a fractured 
coccyx in a rating decision dated in February 2004.  The RO 
assigned a noncompensable evaluation for this disability 
effective November 19, 1996.  In a May 2004 statement to the 
RO, the appellant expressed disagreement with the assigned 
evaluation.  However, to date, the RO has failed to issue a 
Statement of the Case.  In the past, the Board has referred 
such matters back to the RO for appropriate action.  However, 
the United States Court of Appeals for Veterans Claims has 
indicated that the proper action is to remand the issue to 
the RO for appropriate action. See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("thus, the next step was for the RO 
to issue an SOC on the denial of the [ ] claim, and the Board 
should have remanded that issue to the RO, not referred it 
there, for issuance of that SOC").  As such, the issue of 
entitlement to an initial compensable evaluation for 
residuals of a fractured coccyx is being returned to the AMC 
for issuance of a Statement of the Case.
 
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C., and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The appellant should be afforded a VA 
examination to determine the etiology of his 
degenerative joint disease of the lumbar 
spine.  The AMC should ensure that notice of 
the examination is sent to the appellant's 
exact address, as provided in the May 2004 
letter from the appellant's representative.  
In this regard, the claims folder should 
clearly document that the notice letter 
contains all relevant information regarding 
the scheduled examination, including but not 
limited to (1) the location, time and date 
of the scheduled examination, (2) the 
address where the notice letter is sent and 
(3) the date the notice was provided.  

Before examining the appellant, the VA 
examiner should review the claims folder, 
including a copy of this Remand. All 
necessary tests should be performed. 
Thereafter, the examiner should state 
whether it is at least as likely as not (50 
percent probability or greater) that the 
appellant's degenerative joint disease of 
the lumbosacral spine is caused by or 
aggravated by a service-connected disability 
(including service-connected bilateral knee 
disabilities, and residuals of a fractured 
coccyx) or is otherwise etiologically 
related to the appellant's military service.  
A complete rationale should be given for all 
opinions and conclusions expressed.  

3.  When the development requested has been 
completed, the case should again be reviewed 
by the AMC on the basis of the additional 
evidence.  If service connection for 
degenerative joint disease of the lumbar 
spine is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

4.  In addition to the foregoing, the AMC 
should issue a Statement of the Case with 
respect to the appellant's disagreement with 
the aspect of the February 2004 rating 
decision that assigned a noncompensable 
disability rating for residuals of a fractured 
coccyx.  The appellant should be advised of 
the need to submit a Substantive Appeal to 
continue with his appeal as to this issue and 
the time limit to do so.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


